Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
July 31, 2009, is by and among Ball Corporation, an Indiana corporation
(“Company”), Ball European Holdings, S.ar.l., a corporation organized under the
laws of Luxembourg (“European Holdco”), the financial institutions signatory
hereto in their capacity as Lenders (as defined below) under the Credit
Agreement (as defined below) and Deutsche Bank AG New York Branch, as
administrative agent for the Lenders (“Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, Company, European Holdco, certain subsidiaries of Company (together
with Company and European Holdco, “Borrowers”), certain financial institutions
(the “Lenders”) and Administrative Agent are parties to that certain Credit
Agreement dated as of October 13, 2005, as amended by that certain First
Amendment to Credit Agreement, dated as of March 27, 2006 (as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), pursuant to which the Lenders have provided to
Borrowers credit facilities and other financial accommodations; and

 

WHEREAS, Borrowers have requested that Administrative Agent and the Lenders
amend the Credit Agreement in certain respects as set forth herein and the
Lenders and Administrative Agent are agreeable to the same, subject to the terms
and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 


1.     DEFINED TERMS.  TERMS CAPITALIZED HEREIN AND NOT OTHERWISE DEFINED HEREIN
ARE USED WITH THE MEANINGS ASCRIBED TO SUCH TERMS IN THE CREDIT AGREEMENT.


 


2.     AMENDMENTS TO CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS, AS OF THE
SECOND AMENDMENT EFFECTIVE DATE, HEREBY AMENDED AS FOLLOWS:


 


(A)   SECTION 2.9(A)(I) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE
WORDS “(OTHER THAN AS TO PRICING, FEES AND OTHER ECONOMIC TERMS)” IMMEDIATELY
FOLLOWING THE WORDS “THE EXISTING TERM LOAN FACILITIES” THEREIN.


 


(B)   SECTION 2.9(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING AT THE END OF SUCH SUBSECTION:


 


“ANY PERSON WHICH BECOMES A LENDER WITH RESPECT TO A TRANCHE OF ADDITIONAL TERM
LOANS ADDED PURSUANT TO THIS SECTION 2.9 AFTER JULY 31, 2009 (EACH SUCH LENDER,
A “NEW TERM LOAN LENDER”) HEREBY ACKNOWLEDGES AND AGREES THAT THE TERM OF THE
MULTICURRENCY REVOLVING FACILITY, THE CANADIAN REVOLVING FACILITY AND EACH
SUBFACILITY THEREOF MAY BE EXTENDED OR REPLACED AND THAT EACH NEW TERM LOAN
LENDER, SOLELY WITH RESPECT TO THE ADDITIONAL TERM LOANS HELD BY SUCH NEW TERM
LENDER, AGREES IN ADVANCE TO ANY CHANGES MADE TO THIS CREDIT AGREEMENT IN ORDER
TO IMPLEMENT SUCH EXTENSION OR REPLACEMENT (INCLUDING CHANGES WITH RESPECT TO
PRICING, FEES AND OTHER ECONOMIC TERMS

 

--------------------------------------------------------------------------------


 


RELATING SOLELY TO SUCH EXTENDED OR REPLACED FACILITY OR FACILITIES)  AS MAY
BE REASONABLY PROPOSED TO BE MADE BY THE COMPANY (THE COMPANY’S SIGNATURE TO BE
CONCLUSIVE EVIDENCE OF SUCH REASONABILITY).  EACH NEW TERM LOAN LENDER HEREBY
AGREES TO TAKE SUCH ACTIONS AND EXECUTE AND DELIVER SUCH AMENDMENTS, AGREEMENTS,
INSTRUMENTS OR DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO
GIVE EFFECT TO THE PRECEDING SENTENCE, PROVIDED THAT THE FOREGOING PROVISION
SHALL NOT BE CONSTRUED TO REQUIRE A NEW TERM LOAN LENDER TO EXECUTE ANY
AMENDMENT, AGREEMENT, INSTRUMENT OR DOCUMENT WHICH CONTAINS CHANGES OTHER THAN
THOSE RELATING SOLELY TO SUCH EXTENDED OR REPLACED FACILITY OR FACILITIES.”


 


(C)   SECTION 4.3(E) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE
WORDS “; PROVIDED, HOWEVER, THAT COMPANY MAY DESIGNATE IN A NOTICE TO THE
ADMINISTRATIVE AGENT THAT SUCH VOLUNTARY PREPAYMENT SHALL BE APPLIED FIRST TO
ANY SPECIFIED REMAINING SCHEDULED TERM REPAYMENT DUE WITHIN 12 MONTHS OF SUCH
VOLUNTARY PREPAYMENT” IMMEDIATELY FOLLOWING THE WORDS “ON A PRO RATA BASIS”
THEREIN.


 


3.     REPRESENTATIONS AND WARRANTIES.  IN ORDER TO INDUCE ADMINISTRATIVE AGENT
AND THE LENDERS TO ENTER INTO THIS AMENDMENT, EACH OF COMPANY AND EUROPEAN
HOLDCO HEREBY REPRESENTS AND WARRANTS TO ADMINISTRATIVE AGENT AND THE LENDERS,
IN EACH CASE AFTER GIVING EFFECT TO THIS AMENDMENT, AS FOLLOWS:


 


(A)   EACH OF COMPANY AND EUROPEAN HOLDCO HAS THE CORPORATE OR OTHER
ORGANIZATIONAL RIGHT, POWER AND CAPACITY AND HAS BEEN DULY AUTHORIZED AND
EMPOWERED BY ALL REQUISITE CORPORATE OR LIMITED LIABILITY COMPANY AND
SHAREHOLDER OR MEMBER ACTION TO ENTER INTO, EXECUTE, DELIVER AND PERFORM THIS
AMENDMENT AND ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED
PURSUANT TO THIS AMENDMENT.


 


(B)   THIS AMENDMENT CONSTITUTES EACH OF COMPANY’S AND EUROPEAN HOLDCO’S,
RESPECTIVE LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST EACH OF
COMPANY AND EUROPEAN HOLDCO RESPECTIVELY, EXCEPT AS ENFORCEMENT THEREOF MAY BE
SUBJECT TO THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW OR OTHERWISE).


 


(C)   THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS
OF THE SECOND AMENDMENT EFFECTIVE DATE AS THOUGH MADE ON AND AS OF THE SECOND
AMENDMENT EFFECTIVE DATE (EXCEPT TO THE EXTENT EXPRESSLY MADE AS OF A SPECIFIED
DATE, IN WHICH EVENT SUCH REPRESENTATION AND WARRANTY IS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH SPECIFIED DATE).


 


(D)   EACH OF COMPANY’S AND EUROPEAN HOLDCO’S EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT DO NOT AND WILL NOT VIOLATE ITS RESPECTIVE
ARTICLES OR CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL
DOCUMENTS, ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, DECREE OR AWARD
APPLICABLE TO IT OR ANY CONTRACTUAL PROVISION TO WHICH IT IS A PARTY OR TO WHICH
IT OR ANY OF ITS RESPECTIVE PROPERTY IS SUBJECT.

 

2

--------------------------------------------------------------------------------


 


(E)   NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR
FILING OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY
(OTHER THAN THOSE WHICH HAVE BEEN OBTAINED AND ARE IN FORCE AND EFFECT) IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY COMPANY,
EUROPEAN HOLDCO OR ANY OTHER CREDIT PARTY OF THIS AMENDMENT AND ALL AGREEMENTS,
DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED PURSUANT TO THIS AMENDMENT.


 


(F)    NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT EXISTS UNDER THE CREDIT
AGREEMENT OR WOULD EXIST IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT.


 


4.     CONDITIONS TO EFFECTIVENESS OF AMENDMENT. THIS AMENDMENT SHALL BECOME
EFFECTIVE ON THE BUSINESS DAY (THE “SECOND AMENDMENT EFFECTIVE DATE”) EACH OF
THE FOLLOWING CONDITIONS PRECEDENT IS SATISFIED:


 


(A)   EXECUTION AND DELIVERY OF AMENDMENT. ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED FROM (A) LENDERS CONSTITUTING THE REQUIRED LENDERS AND
(B) COMPANY AND EUROPEAN HOLDCO EITHER (I) A COUNTERPART OF THIS AMENDMENT
SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO
ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AMENDMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AMENDMENT.


 


(B)   ADVERSE CHANGE.  ON THE SECOND AMENDMENT EFFECTIVE DATE, BOTH BEFORE AND
AFTER GIVING EFFECT TO THE AMENDMENT, THERE SHALL BE NO FACTS, EVENTS OR
CIRCUMSTANCES THEN EXISTING AND NOTHING SHALL HAVE OCCURRED WHICH SHALL HAVE
COME TO THE ATTENTION OF ANY OF THE LENDERS WHICH MATERIALLY ADVERSELY AFFECTS
THE BUSINESS, FINANCIAL CONDITION OR OPERATIONS OF COMPANY AND ITS SUBSIDIARIES
TAKEN AS A WHOLE SINCE DECEMBER 31, 2008;


 


(C)   LITIGATION.  NO ACTION, SUIT OR PROCEEDING (INCLUDING, WITHOUT LIMITATION,
ANY INQUIRY OR INVESTIGATION) BY ANY ENTITY (PRIVATE OR GOVERNMENTAL) SHALL BE
PENDING OR, TO THE BEST KNOWLEDGE OF BORROWERS, THREATENED AGAINST COMPANY OR
ANY OF ITS SUBSIDIARIES OR WITH RESPECT TO THE CREDIT AGREEMENT, OR ANY
DOCUMENTATION EXECUTED IN CONNECTION THEREWITH OR THE TRANSACTIONS CONTEMPLATED
THEREBY (INCLUDING, WITHOUT LIMITATION, THIS AMENDMENT), OR WHICH ADMINISTRATIVE
AGENT SHALL DETERMINE WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND NO INJUNCTION OR OTHER RESTRAINING ORDER SHALL REMAIN EFFECTIVE OR A
HEARING THEREFOR REMAIN PENDING OR NOTICED WITH RESPECT TO THE CREDIT AGREEMENT,
OR ANY DOCUMENTATION EXECUTED IN CONNECTION THEREWITH OR THE TRANSACTIONS
CONTEMPLATED THEREBY (INCLUDING, WITHOUT LIMITATION, THIS AMENDMENT), THE EFFECT
OF WHICH WOULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT;


 


(D)   REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL EACH BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF THE SECOND
AMENDMENT EFFECTIVE DATE AS THOUGH MADE ON AND AS OF THE SECOND AMENDMENT
EFFECTIVE DATE (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES ARE
EXPRESSLY MADE AS OF A SPECIFIED DATE IN WHICH EVENT SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
SPECIFIED DATE); AND

 

3

--------------------------------------------------------------------------------


 


(E)   NO DEFAULTS. NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT UNDER THE
CREDIT AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING.


 


5.     MISCELLANEOUS. THE PARTIES HERETO HEREBY FURTHER AGREE AS FOLLOWS:


 


(A)   COSTS, EXPENSES AND TAXES.  COMPANY HEREBY AGREES TO PAY ALL REASONABLE
FEES, COSTS AND EXPENSES OF ADMINISTRATIVE AGENT INCURRED IN CONNECTION WITH THE
NEGOTIATION, PREPARATION AND EXECUTION OF THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
EXPENSES OF WINSTON & STRAWN LLP, COUNSEL TO ADMINISTRATIVE AGENT.


 


(B)   COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF
WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE
AND THE SAME AMENDMENT.


 


(C)   HEADINGS.  HEADINGS USED IN THIS AMENDMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AMENDMENT.


 


(D)   INTEGRATION.  THIS AMENDMENT AND THE CREDIT AGREEMENT (AS AMENDED HEREBY)
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


(E)   GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.


 


(F)    BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON, AND INURE TO THE
BENEFIT OF, BORROWERS, ADMINISTRATIVE AGENT, THE LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT NO BORROWER MAY ASSIGN ITS
RIGHTS OR OBLIGATIONS HEREUNDER OR IN CONNECTION HEREWITH OR ANY INTEREST HEREIN
(VOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN
CONSENT OF THE LENDERS.


 


(G)   AMENDMENT; WAIVER.  THE PARTIES HERETO AGREE AND ACKNOWLEDGE THAT NOTHING
CONTAINED IN THIS AMENDMENT IN ANY MANNER OR RESPECT LIMITS OR TERMINATES ANY OF
THE PROVISIONS OF THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OTHER
THAN AS EXPRESSLY SET FORTH HEREIN AND FURTHER AGREE AND ACKNOWLEDGE THAT THE
CREDIT AGREEMENT (AS AMENDED HEREBY) AND EACH OF THE OTHER LOAN DOCUMENTS REMAIN
AND CONTINUE IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED. 
EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN, THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHTS,
POWER OR REMEDY OF THE LENDERS OR ADMINISTRATIVE AGENT UNDER THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.  NO DELAY ON THE PART OF ANY
LENDER OR ADMINISTRATIVE AGENT IN EXERCISING ANY OF THEIR RESPECTIVE RIGHTS,
REMEDIES, POWERS AND PRIVILEGES UNDER THE CREDIT AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR PARTIAL OR SINGLE EXERCISE THEREOF, SHALL CONSTITUTE A WAIVER
THEREOF.  ON AND AFTER THE SECOND AMENDMENT EFFECTIVE DATE EACH REFERENCE IN THE
CREDIT AGREEMENT TO “THIS

 

4

--------------------------------------------------------------------------------


 


AGREEMENT,” “HEREUNDER,” “HEREOF,” “HEREIN” OR WORDS OF LIKE IMPORT, AND EACH
REFERENCE TO THE CREDIT AGREEMENT IN THE LOAN DOCUMENTS AND ALL OTHER DOCUMENTS
DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT SHALL MEAN AND BE A REFERENCE
TO THE CREDIT AGREEMENT AS AMENDED HEREBY.  COMPANY AND EUROPEAN HOLDCO
ACKNOWLEDGE AND AGREE THAT THIS AMENDMENT CONSTITUTES A “LOAN DOCUMENT” FOR
PURPOSES OF THE CREDIT AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION 10.1 OF
THE CREDIT AGREEMENT.  NONE OF THE TERMS AND CONDITIONS OF THIS AMENDMENT MAY BE
CHANGED, WAIVED, MODIFIED OR VARIED IN ANY MANNER, WHATSOEVER, EXCEPT IN
ACCORDANCE WITH SECTION 12.1 OF THE CREDIT AGREEMENT.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

 

BALL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Scott C. Morrison

 

Name:

Scott C. Morrison

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

BALL EUROPEAN HOLDINGS, S.AR.L.

 

 

 

 

 

 

 

By:

/s/ Scott C. Morrison

 

Name:

Scott C. Morrison

 

Title:

Vice President & Treasurer

 

Signature Page to Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, in its individual capacity and as
Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Evelyn Thierry

 

Name:

Evelyn Thierry

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Erin Morrissey

 

Name:

Erin Morrissey

 

Title:

Vice President

 

Signature Page to Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CANADA BRANCH

 

 

 

 

 

 

 

By:

/s/ Eitan Szlak

 

Name:

Eitan Szlak

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Marcellus Leung

 

Name:

Marcellus Leung

 

Title:

Vice President

 

Signature Page to Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

[Name of Lending Institution]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------